Citation Nr: 0735107	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Massachusetts Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts which granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a noncompensable (zero percent) disability rating 
and denied the veteran's claim of entitlement to service 
connection for tinnitus.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Boston RO in September 
2007.  The transcript of the hearing is associated with the 
veteran's claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The veteran is seeking entitlement to a compensable 
disability rating for service-connected bilateral hearing 
loss as well as entitlement to service connection for 
tinnitus.

For the reasons expressed immediately below, the Board finds 
that additional evidentiary and procedural development is 
required.



Reasons for remand

Medical evidence

In a March 2006 VCAA notice response, the veteran indicated 
that he had recently completed a yearly physical examination 
at the VA outpatient clinic in Quincy.  He further noted that 
he was scheduled for an audiological examination at the 
Jamaica Plain VA Medical Center (VAMC) in Boston.  

The claims folder contains no evidence from the Quincy VA 
outpatient clinic, and that the most recent evidence from the 
Jamaica Plain VAMC is dated in August 2005.  An initial 
records request to the Quincy VA outpatient clinic should be 
made, and updated treatment records from the Jamaica Plain 
VAMC, if existing, should be associated with the claims 
folder.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) [records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file].

Inadequacy of VCAA notice

Additionally, during the pendency of this appeal there has 
been a significant recent Court decision concerning the VCAA 
which specifically affects the veteran's increased rating 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
a claimant is to be provided notice as to the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disability on appeal.  Because the 
veteran in this case has received no notice as to disability 
rating or effective date, it would be prejudicial to proceed 
to a decision on the merits as to the increased rating claim 
at this time.  Accordingly, this case must be remanded for 
proper notice under Dingess, which includes an explanation as 
to the type of evidence that is needed to establish an 
effective date.  


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  In connection with the Dingess 
letter or otherwise, VBA should 
contact the veteran and ask that he 
identify any recent evidence related 
to his service-connected bilateral 
hearing loss, to include recent 
medical examination, hospitalization 
or treatment reports.  The veteran 
should also be asked to identify any 
evidence relating to his claim for 
entitlement to service connection for 
tinnitus.  Any evidence obtained 
should be associated with the claims 
folder, to include any pertinent 
records from the VA outpatient clinic 
in Quincy and any pertinent records 
from the VAMC in Jamaica Plain dated 
after August 2005.

3.  After undertaking any additional 
evidentiary development it deems to be 
necessary, VBA should readjudicate the 
veteran's claims of entitlement to a 
compensable disability rating for 
service-connected bilateral hearing 
loss and entitlement to service 
connection for tinnitus.  If the 
benefits sought on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



